Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2021.
Applicant's election with traverse of claims 1-7 in the reply filed on 8/12/2021 is acknowledged.  The traversal is on the ground(s) that a label is not taught in Burris.  This is not found persuasive because Burris teaches a seal in [0054] “the engagement feature 220 include a seal arrange circumferentially about outlet (and/or about the vessel 210), the seal contacting the receiver 150 of the additive manufacturing apparatus 100 to seal and to support the canister within the receiver 150.” Argument is also not found persuasive since another prior art is used in the present OA.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US7809287).
	With regard to Claim 1, Okamura teaches:
	A material cartridge comprising (title): a fresh label (Fig. 9 #100. Also column 12 lines 56-63); and a reclaimed indicator (Fig. 9 #660. Also column 12 lines 1-19) of the material cartridge, the reclaimed indicator indicating that material contained within the material cartridge, or to be contained within the material cartridge (column 12 lines 56-63), is reclaimed material from fabrication of a previous 3D object; wherein the reclaimed indicator is located underneath the fresh label such that when material in the 
	Okamura teaches that an ID tag gets moved so that the user knows what is in the cartridge. The ID tag memory seal 100 attached to the logo label plate 654 is moved after the first use of the toner cartridge 611 without fail so that the user can see the status of the ID tag memory seal 100 and clearly realize if the toner cartridge is a refilled product or not at a glance and, at the same time, the printer 2 can electrically determine if the consumable cartridge is a refilled product or not (column 12 lines 56-63). Printed information easily falls under KSR since Okamura teaches one tag for showing X and the removal of the tag to show Y. What is shown is up to the user. 	It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
	Further, Okamura teaches information label, moving the label showing new information. It does not matter to stack on top of each other. There is only so many ways to remove the label, thus it is seen as obvious.
	With regard to Claim 2, Okamura teaches:
The material cartridge of claim 1, wherein the fresh label is a polymer plastic film covering an exterior portion of the material cartridge (column 8 line 23).
	With regard to Claim 3, Okamura teaches:

	With regard to Claim 5, Okamura teaches:
The material cartridge of claim 1, wherein the reclaimed indicator is a polymer plastic film (column 8 line 23).
	With regard to Claim 6, Okamura teaches:
The material cartridge of claim 1, wherein the reclaimed indicator is molded into the material cartridge (column 8 line 9).
	With regard to Claim 7, Okamura teaches:
The material cartridge of claim 1, wherein the reclaimed indicator comprises a message to indicate the material subsequently contained within the material cartridge is the reclaimed material (column 12 lines 56-63).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US7809287) as applied to claim 1 above, and further in view of Luke (WO2015167494).
	With regard to Claim 4, Okamura teaches:
	The material cartridge of claim 1, but is silent to wherein the fresh label comprises perforations to aid a label remover in removing the fresh label from the material cartridge. However, Luke which is in the same field teaches an ID tag that is removable via tearing. Luke teaches a printer cartridge (1) comprising a powder reservoir (2) a powder flow stimulator (3) in the reservoir (2), and a label (205) including authenticity information, wherein the label (205) is coupled to the powder flow stimulator 
	One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to incorporate the perforated film of Luke into Okamura. One of ordinary skill would have been motivated so carrier may displace, rupture, divide, unravel or tear so that the authenticity information is visible altered (Luke page 5 [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stadlmann (US20180370136A1), see figure 2, #102 and #101; Kniola (US20200376765A1) see figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743